 



Exhibit 10.14
Summary of Compensation Payable to Named Executive Officers
Base Salary. The Compensation Committee (the “Committee”) of the Board of
Directors of Yahoo! Inc. (“Yahoo!”) has previously approved the annual base
salaries of Yahoo!’s principal executive officer, Yahoo!’s principal financial
officer and Yahoo!’s other executive officers who were named in the Summary
Compensation Table of Yahoo!’s Amendment No. 1 to Annual Report on Form 10-K
filed with the Securities and Exchange Commission on April 29, 2008 and are
currently employed by Yahoo! (together, the “Named Executive Officers”). The
following table shows the current annualized base salary rate for 2008 for each
of the Named Executive Officers:

          Name and Principal Position   Salary
Jerry Yang
Chief Executive Officer and Chief Yahoo
  $ 1  
 
       
Susan Decker
President
  $ 815,000  
 
       
Blake Jorgensen
Chief Financial Officer
  $ 500,000  
 
       
Michael J. Callahan
Executive Vice President, General Counsel and Secretary
  $ 420,000  
 
       
Michael A. Murray
Senior Vice President, Finance and Chief Accounting Officer
  $ 375,000  

Bonus. In addition to receiving a base salary, Yahoo!’s Named Executive Officers
are also generally eligible to receive an annual bonus. Ms. Decker and
Mr. Jorgensen have specific target bonuses pursuant to their employment
arrangements with Yahoo!. Ms. Decker’s annual target cash bonus is 150% of her
base salary for the year. Mr. Jorgensen’s annual target cash bonus is 100% of
his base salary for the year. In each case, however, the amount of an
executive’s annual bonus, if any, will be determined by the Committee based on
the executive’s and Yahoo!’s performance for the relevant year.
Long-Term Incentives. The Named Executive Officers are also eligible to receive
equity-based incentives and other awards from time to time in the discretion of
the Committee. Equity-based incentives granted by Yahoo! to the Named Executive
Officers are reported on Form 4 filings with the Securities and Exchange
Commission.

1